Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 6/17/2022 in which claims 1-24, 26-27 are pending, claims 8-9, 19-24 are withdrawn, and claims 26-27 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-18, 22, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a support wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The “a support wall” is not being positively claimed, and therefore it is unclear if the Applicant considers one of the side walls to be the support wall, or even if the support wall is part of the container or part of an unclaimed apparatus. 
Claim 10 recites the limitation "a support wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The “a support wall” is not being positively claimed, and therefore it is unclear if the Applicant considers one of the side walls to be the support wall, or even if the support wall is part of the container or part of an unclaimed apparatus. 
Claim 26 recites the limitation "a support wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The “a support wall” is not being positively claimed, and therefore it is unclear if the Applicant considers one of the side walls to be the support wall, or even if the support wall is part of the container or part of an unclaimed apparatus. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habra et al. (U.S. Publication 2009/0188366), herein referred to as Habra.   In regards to claim 26, Habra discloses a roll-dispensed stock cutter and container, comprising: a container body (2; fig. 1) having top and bottom, front and back, and side walls forming an enclosure for a roll of stock; a lid (4) attached to the container body and extending over a support wall (16; fig. 4a-4b); and a cutter (20), comprising: a base (24) configured to slide along a slot (12) in the lid (16) of the roll-dispensed stock container; a button (handle 26) interconnected with the base and with a blade; the button having a first position where the blade is retracted within the base (5a); the button having a second position where the blade is extended through the base (5b); and the base, the button (26), the blade (20), and the slot (12) axially aligned for application of a normal force (pressing down) to the button (26) to move the blade to the second position (5b) and cut stock from the roll of stock as the cutter moves along the slot (arrow 5B); and the button automatically returning to the first position, and retracting the blade within the base, when the button is released (via springs 28/30).
In regards to claim 27, Habra discloses wherein actuating the button to the second position to extend the blade by applying a normal force to the button urges the lid against the support wall to tension stock for cutting (see Figs. 4a to 4b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 11, 14-18, 22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable Bory (U.S. Publication 2003/0140760) in view of Wu (U.S. Publication 2006/0156885).
In regards to claim 10 and 26, as best understood, Bory discloses roll-dispensed stock cutter (34) and container (12) comprising a container body (12) having a top and bottom, front and back (wall near cutter/ back wall parallel to the wall near cutter), and sidewalls (two side ends of 12) forming an enclosure for a roll of stock (e.g. 14); a lid (16) attached to the container body (12) and extending over a sidewall (e.g. platform 20); and a cutter (34) comprising a base having channels (that engage the projections 44; see fig. 2) configured to slidable engage a slot (slot 36) in the lid (16) of the roll dispensed stock container (12).  Bory does not disclose the button positioned within the base or the claimed limitations for the operation of the button. 
Attention is further directed to the Wu paper cutting device.  Wu discloses a paper cutter that is slidable on a track such that the blade also extends through a slot to slice the paper.  Wu discloses that the there is a switch on the top of the cutter that allows the user to choose between two different cutters, one allowing for a straight edge cut and the other performs a waved edge cut.  Thus the user has the option to select either the wavy edge or the straight edge.  Bory and Wu are considered analogous art in that they both extend to paper cutting operations utilizing a manually engageable sliding cutter that is guided within a slot that extends over the work piece. One having ordinary skill in the art would have found it obvious to have replaced the sliding cutter of Bory for the sliding cutter of Wu to also possess a mechanism allowing the user to select between a wavy and straight cutting edge for the cut paper depending on the needed elegance or user preference for the given application.
Thereby the modified device of Bory discloses a cutter comprising: a base (Wu base 30) having channels (between upper and lower flanges 32/33; fig. 2 Wu) configured to slidably engage a slot in a roll-dispensed stock container; a button (50 Wu) positioned within the base; a means (elastic member 70 Wu) for biasing the button away from the base (fig. 3 Wu); a blade (521 Wu) fixed to the button (50 Wu); the button having a first position where the blade is retracted within the base; the button having a second position where the blade is extended through the base (via switch 80; see Wu paragraph [0022]); the button (50 Wu) movable from the first position to the second position when the button is depressed (via switch 80 Wu); and the button automatically returning to the first position when the button is released (by sliding of the switch 80 off of the resting portion 512 of the cutter; see Wu paragraph [0022]);
the base (Wu 30), the spring button (Wu 50), the blade (521 Wu), and the slot (36 Bory/ 121 Wu) axially aligned for application of a normal force to the spring button  (50Wu) to move the blade to the second position and cut stock from the roll of stock as the cutter moves along the slot (as the ramped surface 512 is engaged by the switch 80; there is lateral push being applied to the ramped surface, which has components of force in both a horizontal and vertical (normal) direction; that directs the downward movement of the spring button 50).
In regards to claim 11, the modified device of Bory discloses wherein the button (50 Wu) includes first and second button halves (512/512Wu ) and the blade (521Wu ) is positioned therebetween.
In regards to claim 14, the modified device of Bory discloses wherein each of the first and second button halves(512/512 Wu) includes a recess sized and shaped to receive the blade (52 Wu), the recesses restraining movement of the blade relative to the button.
In regards to claim 15, the modified device of Bory discloses wherein the button includes one or more tabs (512/512 Wu), and the base includes one or more vertical apertures (the space between the front wall and 313Wu ) sized to receive the tabs, the tabs and vertical apertures cooperating to retain the button within the base and to limit vertical movement of the button with respect to the base.
In regards to claim 16, the modified device of Bory discloses wherein the bias is provided by one or more leaf springs (71/72Wu).
In regards to claim 17, the modified device of Bory discloses wherein the one or more leaf springs (71/72 Wu) are integrally formed with the button (50).
In regards to claim 18, the modified device of Bory discloses wherein the one or more leaf springs (71/72 Wu) are U-shaped.
In regards to claim 22, the modified device of Bory discloses wherein the base includes an interior wall (back wall) with one or more spacers (313/ 3130Wu)  that limit vertical movement of the button with respect to the base.
In regards to claim 26, the modified device of Bory discloses a roll-dispensed stock cutter, comprising: a base (30 Wu) configured to slide along slot in a roll-dispensed stock container; a button (50 Wu) interconnected with the base and with a blade; the button (50 Wu) having a first position where the blade is retracted within the base; the button having a second position where the blade is extended through the base (via the movement of switch 80 Wu); and the button automatically returning to the first position, and retracting the blade within the base, when the button is released (by sliding of the switch 80 off of the resting portion 512 of the cutter; see paragraph [0022]).
In regards to claim 27, the modified device of Bory discloses wherein actuating the button (50 Wu via the switch 80) to the second position to extend the blade by applying a normal force to the button (50 Wu) urges the lid against the support wall 

(as the ramped surface 512 is engaged by the switch 80; there is lateral push being applied to the ramped surface, which has components of force in both a horizontal and vertical (normal) direction; that directs the downward movement of the spring button 50).

Claims 1-2, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated Bory (U.S. Publication 2003/0140760) in view of Wu (U.S. Publication 2006/0156885).
In regards to claim 1, as best understood, Bory discloses roll-dispensed stock cutter (34) and container (12) comprising a container body (12) having a top and bottom, front and back (wall near cutter/ back wall parallel to the wall near cutter), and sidewalls (two side ends of 12) forming an enclosure for a roll of stock (e.g. 14); a lid (16) attached to the container body (12) and extending over a sidewall (e.g. platform 20); and a cutter (34) comprising a base having channels (that engage the projections 44; see fig. 2) configured to slidable engage a slot (slot 36) in the lid (16) of the roll dispensed stock container (12).  Bory does not disclose the button positioned within the base or the claimed limitations for the operation of the button. 
Attention is further directed to the Wu paper cutting device.  Wu discloses a paper cutter that is slidable on a track such that the blade also extends through a slot to slice the paper.  Wu discloses that the there is a switch on the top of the cutter that allows the user to choose between two different cutters, one allowing for a straight edge cut and the other performs a waved edge cut.  Thus the user has the option to select either the wavy edge or the straight edge.  Bory and Wu are considered analogous art in that they both extend to paper cutting operations utilizing a manually engageable sliding cutter that is guided within a slot that extends over the work piece. One having ordinary skill in the art would have found it obvious to have replaced the sliding cutter of Bory for the sliding cutter of Wu to also possess a mechanism allowing the user to select between a wavy and straight cutting edge for the cut paper depending on the needed elegance or user preference for the given application.
Thereby the modified device of Bory discloses a roll-dispensed stock cutter (20 Wu), comprising: a base (30 Wu) having a receptacle (aperture 314; Wu fig. 3)  with a bottom surface (bottom surface of 30 Wu)  and channels (between 32 and 33 Wu) configured to slidably engage a slot in a roll-dispensed stock container; a spring button (cutter 50 Wu) having a first half and a second half (left and right side Wu), each of the first and second halves being formed and each having a leaf spring (71/72 Wu), the spring button (50 Wu) positioned in the receptacle (314 Wu) of the base (30 Wu), and the leaf springs (71/72 Wu) biasing the spring button (50 Wu) away from the base (upward); a blade (521 Wu) fixed between recesses (between 512/512 Wu) in the first and second halves of the spring button (50 Wu), the recesses sized and shaped to receive the blade (521 Wu) and to restrain movement of the blade relative to the spring button (e.g. lateral movement); the spring button (50 Wu) having a first position with the blade retracted within the base; the spring button having a second position with the blade extended through a blade aperture (opening to receptacle 314 Wu) in the base (30 Wu) when the spring button is depressed (by sliding of the switch Wu 80 off of the resting portion 512 Wu of the cutter; see paragraph [0022]);
the base (Wu 30), the spring button (Wu 50), the blade (521 Wu), and the slot (36 Bory/ 121 Wu) axially aligned for application of a normal force to the spring button  (50Wu) to move the blade to the second position and cut stock from the roll of stock as the cutter moves along the slot (as the ramped surface 512 is engaged by the switch 80; there is lateral push being applied to the ramped surface, which has components of force in both a horizontal and vertical (normal) direction; that directs the downward movement of the spring button 50).
To the extent that it can be argued that first and second halves are not identically formed because of the recess 511.  The difference between Wu and the claimed invention is the addition of another recess 511.  While Wu discloses that the rolling cutter is received in the recess 511, this is not shown, as the cutter is received in the aperture 314.  It is not clear what the function of recess 511 involves however, it appears that it may aid in the removal of the cutter 50 from the aperture 314.  In this regard, it would have been obvious to one having ordinary skill in the art to have added another recess 511, symmetric to the first recess as an additional aid to remove the cutter from the aperture as the symmetric aspect in this regards is more of a design esthetics than a functional difference. 
	In regards to claim 2, the modified device of Wu discloses wherein the leaf springs (71/72) are integrally formed with each of the first and second button halves (right and left sides of 50). 
In regards to claim 6, the modified device of Wu discloses wherein the spring button (50) includes one or more tabs (512/512), and the base includes one or more vertical apertures (slot between the front wall of aperture 314 and wall 313; fig. 2) sized to receive the tabs, the tabs and vertical apertures cooperating to retain the spring button within the base and to limit vertical movement of the spring button with respect to the base.
In regards to claim 7, the modified device of Wu discloses wherein the spring button (50) includes one or more flanges (512), and the base includes one or more corresponding channels (slot between the front wall of aperture 314 and wall 313; fig. 2) in the receptacle sized to receive the flanges (512).

Claims 3-5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bory (U.S. Publication 2003/0140760) in view of Wu (U.S. Publication 2006/0156885) and in further view of Chiang (U.S. Patent 7,845,261) and Cornell (U.S. Patent 5,802,942).   In regards to claims 3, 4, and 12 the modified device of Bory discloses the claimed invention except wherein the wherein the first and second button halves are attached together by one or more posts and one or more receptacles, wherein each of the first and second button halves include one or more posts and one or more receptacles, the receptacles of the first button half sized to receive the posts of the second button half, and the receptacles of the second button half sized to receive the posts of the first button half.  Attention is further directed to the Cornell and Chiang cutters.  Cornell discloses a stationary blade 104 that is mounted within a blade holder 112 with depressions to receive the blade 104.Cornell discloses that a recess can be provided on one side of the depression to receive a stud on the opposite side.  As Cornell discloses that other modifications could be made in the design, it would be obvious to have included additional studs and recesses to aid in the joining of the two sides of the blade holder.  Attention is further directed to the Chiang cutter.  Chiang also discloses the use of a cutting blade 24 mounted on a sliding seat 2 that has an identical front and back half per Figure 4 that is inserted into the housing and wherein the blade is mounted via an axle 25 for rotation along slot 14 of the base.  Chiang also discloses that the sliding seat halves can be attached via screws and screw holes.   It would have been similarly obvious to one having ordinary skill in the art to have utilized a front and back spring button half such as taught by Cornell and Chinag on the modified Bory cutter to comprise a removable compartment for the cutting blade whose halves were attached with screws or studs to secure the two halves together to allow for the removal of the blade with a protection guard. 
In regards to claims 5 and 13, the modified device of Bory discloses wherein an aperture is disposed through the blade and a post is positioned through the aperture, the aperture and the post cooperating to restrain movement of the blade relative to the spring button (“The rolling cutter 52 is received in the recess 511 of the mount 51 and pivoted on the mount 51”;  Wu paragraph [0019]).

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. The Applicant contends that Wu does not disclose that “an application of a normal force to the spring button” to move the blade to the second position.  As the switch 80 is laterally pushed from side to side, the ramped surface 512 is engaged by the switches ramped surface.  There is lateral push being applied to the ramped surface, however, this force has components of force in both a horizontal and vertical (normal) direction; that directs the downward movement of the spring button 50). Thus there is a normal force being exerted on the spring button, in which the button is then moved into the second position. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724